Citation Nr: 0917246	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1972 to December 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 20 percent rating for post-operative residuals of 
a left knee injury.  In January 2006, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is of record.  The case was before the Board in March 2006 
and in February 2008 when it was remanded for additional 
development.  

Notably, from November 15, 2002 until February 1, 2003, the 
Veteran's left knee disability was assigned a temporary total 
rating for convalescence following surgery.  Consequently, 
the matter of the rating for that period of time is not 
before the Board.  

In a February 2006 statement, the Veteran raised the issues 
of service connection for right hip and low back disabilities 
as secondary to his service-connected left knee disability.  
Since these issues have not been developed for appellate 
review, they are referred to the RO for appropriate action.  
Furthermore, the Board's March 2006 and February 2008 remands 
referred to the RO the issues of service connection for right 
knee and left elbow injuries as secondary to the service-
connected left knee disability.  The record does not reflect 
whether the RO has taken any action on these claims; hence, 
they are again referred to the RO for appropriate action.  


FINDING OF FACT

Manifestations of the Veteran's residuals of a left knee 
injury include X-ray confirmed arthritis with range of motion 
at least from 2 degrees extension to 100 degrees flexion 
(limited by pain) throughout; there is no more than slight 
instability.  


CONCLUSION OF LAW

A schedular rating in excess of 20 percent is not warranted 
for the Veteran's service connected left knee disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 
5010, 5257, 5258, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  November 2003, April 2006, 
March 2008, and November 2008 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate such claim, the claimant must provide (or ask 
the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
notice of how disability ratings are assigned; (3) general 
notice of any diagnostic code criteria for a higher rating 
that would not be satisfied by evidence of a noticeable 
worsening of symptoms and effect on functioning (such as a 
specific measurement or test result); and (4) examples of the 
types of medical and lay evidence the veteran may submit to 
support an increased rating claim.  

While the Veteran did not receive timely Vazquez-Flores 
compliant notice, March  and November 2008 letters provided 
him such notice, and a February 2009 supplemental statement 
of the case readjudicated the matter after he had opportunity 
to respond.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
541-542 (2006) (finding that a timing defect can be cured by 
notice followed by readjudication of the claim by the Agency 
of Original Jurisdiction).  

All available identified pertinent treatment records have 
been secured.  The RO has arranged for the Veteran to be 
examined, including in October 2006 and in December 2008, 
pursuant to the Board's remands.  The February 2008 Board 
remand requested an examination by an orthopedic specialist.  
Notably, the December 2008 examination conducted pursuant to 
that request was not performed by an orthopedic specialist.  
The Board finds that this is not a Stegall v. West, 11 Vet. 
App. 268, 271 (1998) violation (i.e., a failure to comply 
with mandates of a remand, requiring return for compliance).  
The examination was by a physician who was qualified to 
conduct it, and to provide the opinion sought, who reviewed 
the claims file and was fully informed of the Veteran's 
complex and lengthy medical history, who reported findings on 
examination, and who provided responses to the questions 
posed.  Accordingly, the Board finds that there was 
substantial compliance with the remand directives.  Notably, 
only substantial compliance and not strict compliance with 
the terms of a remand is required.  See D'Aries v. Peake, 22 
Vet. App. 97, 104-05 (2008) (finding substantial compliance 
where an opinion was provided by a neurologist as opposed to 
an internal medicine specialist requested by the Board); 
Dyment v. West, 13 Vet. App. 141 (1999).  VA's duty to assist 
is met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

B.	Factual Background

The record shows that the Veteran underwent arthrotomy and 
arthroplasty of the patella in 1971 (prior to entering 
service and noted on the pre-enlistment examination).  In 
October 1973, he underwent a patellectomy of the left knee 
for chondromalacia of the patella.  A June 1975 rating 
decision granted service connection for postoperative 
residuals of a left knee injury, rated 10 percent.  A 
February 1976 rating decision increased the rating for the 
disability to 20 percent.  Such rating has been in effect 
since.  The instant claim for increase was received in 
November 2003.  

Private treatment records from November 2002 to October 2003 
show that in November 2002 the Veteran sustained an 
intercurrent left knee injury descending from a ladder.  
Findings included an equivocal lateral McMurray's sign, but 
no gross lateral or medial instability. He underwent a 
partial medial meniscectomy of the left knee.  In March 2003, 
he began receiving a series of three Synvisc injections.  His 
complaints included swelling and pain.  In August 2003, 
findings included a negative McMurray's sign.  He received an 
injection of Marcaine to the neuroma of the left knee.  In 
October 2003, the Veteran began receiving another series of 
three Synvisc injections; findings included no episodes of 
instability.  

An October 2003 report from Montgomery County Rehabilitation 
and Sports Therapy noted the Veteran's complaints of pain, 
stiffness, and increased pain from walking activities.  It 
was noted that he was able to ambulate independently without 
assistive devices, with only a mild antalgic gait.  Findings 
included: range of motion was from 0 to 117 degrees; left 
knee flexion and extension manual muscle test was 4+/5 
(within the available range of motion); negative ligamentous 
instability throughout the left knee; negative Homans' sign; 
negative McMurray's test; negative Apply's compression test; 
tenderness along the medial joint line of the left knee; and 
palpable tenderness throughout the posterior aspect of the 
left knee with palpable swelling in that region.  

On January 2004 VA examination, it was noted that the Veteran 
had his patella removed secondary to trauma.  His medication 
included Vioxx and Synvisc injections for his knee pain.  It 
was noted he could ambulate with a cane, with no 
restrictions.  On physical examination, left knee range of 
motion was from 0 to 110 degrees, with a negative drawer 
sign.  X-rays showed degenerative joint disease (DJD) of the 
left knee secondary to patellar trauma.  

Private treatment records from March 2004 to January 2006 
show that in March 2004, findings included a moderately 
positive medial McMurray's sign, no joint effusion, 
restriction of range of motion due to DJD and patellofemoral 
disease; MRI revealed probable new tear of the posterior horn 
of the medial meniscus.  In April 2004, the Veteran underwent 
a medial meniscectomy of the left knee.  In July 2004, it was 
noted the Veteran had retired from the SWAT team; his 
complaints included intermittent left knee pain, especially 
with weight bearing.  In August 2004, he began receiving a 
series of five Hyalgan injections to his left knee.  An 
October 2004 report notes the Veteran was comfortable enough 
to perform routine daily living activities, including his 
work, and that his medication was occasional Motrin.  In 
October 2005, the Veteran's complaints included stiffness, 
pain, inability to straighten the knee, and the knee giving 
out; findings included good range of motion, stiffness at the 
extreme of flexion, pain over the patellofemoral mechanism, 
no joint effusion, and no synovitis.  He began receiving 
another series of three Synvisc injections in October 2005.  
In January 2006, the Veteran's complaints included the left 
knee giving out with sharp pain over the lateral aspect and 
occasional pain in the anteromedial aspect; findings included 
no source of mechanical instability on examination of either 
knee, and X-rays showed posttraumatic degenerative 
osteoarthritis (left greater than the right).  

At the January 2006 Travel Board hearing, the Veteran 
testified that he experienced a lot of instability and 
occasional locking of the left knee.  He stated that his left 
knee interfered with his job as a police officer, that he did 
not run anymore because of the pain and swelling afterwards, 
and that he had difficulty going up and down stairs.  He took 
Celebrex for left knee pain.  

On October 2006 VA examination, the Veteran's left knee 
complaints included pain (moderate to severe), and difficulty 
with prolonged walking, standing for more than 30 minutes, 
squatting, walking up and down steps, and climbing.  He 
reported using a knee brace, but was not wearing it at the 
time of the examination.  He indicated that flare-ups 
occurred approximately four times a year, lasting four to six 
hours in duration.  On physical examination, range of left 
knee motion was from 0 to 135 degrees, with mild pain noted 
from 100 to 135 degrees.  There was no change in range of 
motion with repetitive use.  There was no subluxation, 
instability, or crepitus, and drawer and McMurray's signs 
were negative.  X-rays of the left knee showed arthritis.  
The diagnosis was "left knee strain status post surgery for 
patellectomy of the left knee mildly active at the time of 
the examination."  

On December 2008 VA examination, the Veteran complained of 
constant pain in the left knee and buckling (at least once a 
month).  He reported using a sleeve type brace at times; he 
did not have the brace at the examination.  He reported his 
left knee condition prevented him from running, and that 
walking on uneven ground caused increased pain; therefore he 
avoids such activity.  His current medication was Motrin.  He 
reported flare-ups with weather changes, especially in damp 
weather; he did not describe any definite episodes of 
locking.  On physical examination, it was noted the Veteran 
had a slightly antalgic gait.  There was generalized pain to 
palpation of the left knee joint.  Range of motion was from 2 
to 120 degrees.  After repetitive use, the range of motion 
was from 2 to 105 degrees.  There was no demonstrable joint 
instability; Lachman and McMurray tests were negative.  There 
was minimal crepitation with passive range of motion of the 
left knee.  The diagnoses were post left knee surgical 
patella removal for chondromalacia, post medial meniscectomy 
left knee secondary to torn medial meniscus, and DJD of the 
left knee.  The examiner opined: "[I]t is just as likely as 
not that all of the subsequent left knee diagnoses . . . are 
related to this patient's surgical removal of the patella 
secondary to the abnormal weight bearing mechanics that were 
introduced with the removal of the patella."  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.  

The Veteran's service connected left knee disability, post-
meniscectomy and patellectomy residuals of an injury, 
encompasses associated degenerative changes and may be rated 
under Diagnostic Codes 5258/5259 (for dislocated semilunar 
cartilage/symptomatic removal of semilunar cartilage) or 
alternatively under Codes 5257 (for knee disability 
manifested by recurrent subluxation or lateral instability), 
5010-5003 (for arthritis with less than compensable 
limitation of motion), 5260 (for limitation of flexion), 5261 
(for limitation of extension) or for combinations of Code 
5257 and 5010 or 5257 and 5260 and/or 5261.  Notably, the 
criteria under Code 5258 include restrictions of 
motion/instability, and a rating under such Code may not be 
combined with Code 5257 or those for limitation of motion.  
See 38 C.F.R. §  4.14.  Code 5256 (for ankylosis) does not 
apply, as such pathology is not shown.  

Traumatic arthritis (established by X-ray findings) is rated 
as degenerative arthritis, and is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When the limitation of 
motion is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010-5003.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating; flexion limited to 45 degrees warrants 
a 10 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Extension of a leg limited to 5 degrees or less warrants a 
noncompensable rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. §  4.71a, 
Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71a, Plate II.  

Other knee impairment manifested by recurrent subluxation or 
lateral instability warrants a 30 percent rating when severe, 
a 20 percent rating when moderate, and a 10 percent rating 
when slight.  38 C.F.R. § 4.71a, Code 5257.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August 1998).  The General Counsel has also held that 
separate ratings may be assigned for disability of the same 
joint under Codes 5260 (for limitation of flexion) and 5261 
(for limitation of extension).  VAOGCPREC 9-2004 (September 
2004).  

In a claim for an increased rating, "staged" ratings are 
appropriate where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the record shows 
no distinct period during the time for consideration when the 
criteria for the next higher (30 percent) rating for knee 
disability were met.  Consequently, a staged increased rating 
is not warranted.  

As the Veteran's left knee disability is currently rated 20 
percent, the focus is on the criteria that would provide for 
(at least) the next higher (30 percent) rating.  As the 
current rating assigned is under Codes 5010-5258, presumably 
the rating is for dislocated semilunar cartilage with 
arthritis.  Further consideration under Codes 5258 and 5259 
would be of no benefit to the Veteran, as 20 percent is the 
maximum rating under Code 5258, and 10 percent is the maximum 
rating under Code 5259.  

The evidence of record does not show that the Veteran's left 
knee flexion was ever limited to less than 100 degrees (even 
with limitation due to pain/on use considered).  
Consequently, a compensable rating under Code 5260 is not 
warranted.  Left knee extension has never been reported as 
more than 2 degrees short of full.  Consequently, a 
compensable rating under Code 5261 is not warranted.  
Inasmuch as arthritis has been shown on X-ray, and because 
there is limitation of motion (that is not compensable under 
Codes 5260, 5261), the left knee disability warrants a 10 
percent (maximum for one joint involvement) rating under 
Codes 5010, 5003.  

Furthermore, a November 2002 private treatment report from 
Montgomery Hospital notes a positive McMurray's sign.  
[Significantly, that was just prior to the Veteran undergoing 
a medial meniscectomy of the left knee, and he has not 
disagreed with the effective date assigned for the 
convalescent rating following that surgery.] Treatment 
records and examination reports are silent for findings of 
subluxation and instability.  The Veteran disputes the VA 
findings of no subluxation or instability. He has reported 
that he wears a brace; however, he has not worn a brace when 
examined, and there is no clinical record that shows a brace 
is required (or was prescribed).  Even considering the 
private November 2002 evaluation finding of equivocal 
McMurray's as a positive finding (i.e., unequivocal evidence 
of instability), there is nothing in the record showing or 
suggesting that any such instability has been more than 
slight.  Consequently, a rating in excess of 10 percent under 
Code 5257 would not be appropriate.

Combining the maximum warranted (10%) individual ratings 
under Codes 5257 and 5010/5003, results in a combined 
schedular rating of 20 percent; consequently, a combined 
rating in excess of 20 percent is not warranted for the 
service connected left knee disability.  38 C.F.R. § 4.25.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  On review of the 
record, the Board found that the disability picture presented 
is not such that the regular schedular criteria are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A 
comparison of the symptoms of the Veteran's left knee 
disability, and their severity, with the criteria in the 
rating schedule established that the criteria for the 20 
percent rating currently assigned fully encompass all 
symptoms shown, in the degree of severity shown.  The 
functional impairment the Veteran has described is 
commensurate with the rating assigned, and the disability 
picture presented is neither exceptional nor unusual.  Hence, 
referral for extraschedular evaluation under 38 C.F.R. 
§ 3.321 is not indicated.  


ORDER

A rating in excess of 20 percent for left knee disability is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


